NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted February 13, 2014*
                                Decided February 13, 2014

                                         Before

                            RICHARD A. POSNER, Circuit Judge 

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 13‐3231

PETER J. LONG,                                 Appeal from the United States District
     Plaintiff‐Appellant,                      Court for the Western District of
                                               Wisconsin.
      v.
                                               No. 12‐cv‐647‐wmc
AMY K. WONDRA, et al.,
    Defendants‐Appellees.                      William M. Conley,
                                               Chief Judge.

                                       O R D E R


      *
          The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2).
No. 13‐3231                                                                             Page 2

       Wisconsin prisoner Peter Long appeals the dismissal of his civil‐rights suit
alleging that his participation in the state’s early‐release, substance‐abuse‐treatment
program was terminated without due process. Because the district court correctly
concluded that Long’s complaint failed to state a claim, we affirm.

        Under Wisconsin’s Early Release Program, a prisoner can expedite his release
from prison by completing a substance‐abuse‐treatment program offered through the
Department of Corrections. See WIS. STAT. § 302.05. As set forth in documents attached
to his complaint, Long enrolled in one such 26‐week program at the Drug Abuse
Correctional Center in Winnebago, Wisconsin. According to his complaint, 17 weeks
into the program he was removed for continuing to operate (from prison) the real‐estate
business that he ran before he was incarcerated—a violation of prison regulations,
WIS. ADMIN. CODE DOC § 303.32(1). If he had successfully completed the substance‐
abuse‐treatment program, he would have been released within a month to “extended
supervision.” WIS. STAT. § 302.05(3)(c)(2). Long insists that the stated reason for his
removal from the program was a “lie” and that the actual reason was an unrelated
medical problem (a knee injury).

       The district court screened Long’s complaint and dismissed it for failure to state
a claim. See 28 U.S.C. § 1915A. Long had no due‐process claim, the court concluded,
because he had no protected liberty interest in a rehabilitation program, even if it might
lead to his early release from prison.

       Long maintains that he has a liberty interest in participating in the substance‐
abuse program because he is guaranteed an early release if he completes the program.
But due process is required only when state action “will inevitably affect the duration of
[a prisoner’s] sentence,” Sandin v. Conner, 515 U.S. 472, 487 (1995), and, as we have
explained, “the successful completion of a program is not inevitable.” Zimmerman v.
Tribble, 226 F.3d 568, 572 (7th Cir. 2000); see also Higgason v. Farley, 83 F.3d 807, 809–10
(7th Cir. 1996); Persechini v. Callaway, 651 F.3d 802, 807–08 (8th Cir. 2011); Wilson v. Jones,
430 F.3d 1113, 1119 (10th Cir. 2005); Malchi v. Thaler, 211 F.3d 953, 958–59 (5th Cir. 2000).
Even if Long remained in the program, he might not have performed all of its
requirements. The denial of the opportunity to continue in the program thus did not
inevitably affect the duration of his sentence.

                                                                                 AFFIRMED.